ORDER
The Disciplinary Review Board on June 6, 1997, having filed with the Court its decision concluding that R. WESLEY AGEE of EAST ORANGE, who was admitted to the bar of this State in 1976, should be suspended from the practice of law for his violations of RPC 1.3 (lack of diligence), RPC 1.7(c)(1) (conflict of interest), RPC 1.15(b) (failing to deliver funds to a third-person), *224RPC 3.1 (asserting a frivolous claim), RPC 3.3(a) (false statements to a tribunal), RPC 4.1(a) (making a false statement of material fact), RPC 8.1(a) (making a false statement of material fact in connection with a disciplinary action), RPC 8.4(c) (conduct involving misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Board having further concluded that on reinstatement to practice respondent should be required to practice law under the supervision of a proctor and that prior to reinstatement respondent should complete the Core Courses of the Skills and Methods Course offered by the Institute for Continuing Legal Education and twelve additional hours of courses in professional responsibility;
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that R. WESLEY AGEE is hereby suspended from the practice of law for a period of two years, effective February 16, 1998, and until further Order of the Court; and it is further
ORDERED that prior to reinstatement to the practice of law respondent shall complete the Core Courses of the Skills and Methods Course offered by the Institute for Continuing Legal Education and twelve additional hours of professional responsibility courses; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*225ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.